DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims 
Applicant’s amendment of claims 1, 2, 9-11 and 16, cancellation of claims 3-4 and 20, and submission of new claims 21-23 in “Claims - 09/06/2022” is acknowledged. 
This office action considers claims 1-2, 5-19 and 21-23 pending for further prosecution.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, (101; Fig 1; [0027]) or (Col 1, Ln 61) = (element 101; Figure No. 1; Paragraph No. [0027]) or Column No 1, Line Nos. 61. For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims {1-2, 6-10, 22} and {11-12, 14} are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Chen; Chia-Yu rt el. (US 20170033188 A1; hereinafter Chen); using priority date (07/29/2015) from US 9484431 B1 against Application EFD (09/01/2015) as provisional application does not have support for claimed subject matters. 
1. Chen teaches a semiconductor device, comprising (see the entire document; Fig 7 along with explanatory Figs 1-6; [0027+]; and specifically as cited below): 

    PNG
    media_image1.png
    305
    815
    media_image1.png
    Greyscale

                                           Chen Figure 7                     Figure 5A (laterally truncated) 
a semiconductor substrate (101; Fig 7; first cited in Fig 1; [0027]);
a gate structure (112; [0030]) over the semiconductor substrate; 
a first source/drain region (122; [0028]) and a second source/drain region (123) in the semiconductor substrate and respectively on opposite sides of the gate structure; 
a first source/drain contact (502; Figs 5B; [0045]) over the first source/drain region (122/123);
a first dielectric spacer liner (TiN of 501; Fig 5A; [0045] 501 comprising Ti/TiN; [0046]) lining a sidewall of the first source/drain contact (502) and extending into the first source/drain region (135); and 
a metal silicide region (410; first cited [0040] as silicide in Title: PURE BORON FOR SILICIDE) in the first source/drain region (122), wherein the first dielectric spacer liner (TiN of 501) has a bottom end overlapping the metal silicide region (401).  
2. Chen as applied to the semiconductor device of claim 1, further teaches, wherein the first dielectric spacer liner (TiN of 501 over 122) has a bottom end in a position lower than (Fig 7) a bottom surface of the first source/drain contact (502).
6. Chen as applied to the semiconductor device of claim 1, further teaches, further comprising: 
a second source/drain contact over the second source/drain region (123; Fig 7); and 
a second dielectric spacer liner lining (TiN of 501) a sidewall of the second source/drain contact and extending into the second source/drain region (123).  
7. Chen as applied to the semiconductor device of claim 6, further teaches, wherein the second dielectric spacer liner (TiN of 501 over 123) is formed of a same material as the first dielectric spacer liner (TiN of 501 over 122).  
8. Chen as applied to the semiconductor device of claim 6, further teaches, wherein the second dielectric spacer liner (TiN of 501 over 123) has a bottom end in a position lower than (Fig 7) a bottom surface of the second source/drain contact (502).  
9. Chen as applied to the semiconductor device of claim 1, further teaches, further comprising: 
a metal silicide region (410 over 123; first cited [0040] as silicide in Title: PURE BORON FOR SILICIDE) in the second source/drain region (123) and in contact with a sidewall of a second dielectric spacer liner (TiN of 501 over 123).  
10. Chen as applied to the semiconductor device of claim 9, further teaches, wherein the metal silicide region (410 over 123)  in the second source/drain region  (123) is further in contact with a bottom end of the second dielectric spacer liner (TiN of 501 over 123).  
22. Chen as applied to the semiconductor device of claim 1, further teaches, wherein the first dielectric spacer liner (TiN of 501 over 122) has an outermost sidewall facing away from the first source/drain contact (502), and the outermost sidewall of the first dielectric spacer liner (TiN of 501 over 122) forms an inclined interface with the first source/drain region (Figs 5A,7).  
11. Chen teaches a semiconductor device, comprising (see the entire document; Fig 7 along with explanatory Figs 1-6; [0027+]; and specifically as cited below): 
a first epitaxy structure (122; [0028]) and a second epitaxy structure (123) in a semiconductor substrate (101; [0027]) and laterally spaced apart from each other; 
3a gate (110; Fig 7; first cited in Fig 1; [0027]) laterally between the first epitaxy structure (122) and the second epitaxy structure (123); 
an inter-layer dielectric (ILD) layer (130; [0034]) over the first epitaxy structure (120) and the second epitaxy structure (121); 
a dielectric spacer liner (TiN of 501; Fig 5A; [0045] 501 comprising Ti/TiN; [0046]) extending through the ILD layer; and 
a contact plug (502; Figs 5B; [0045]) over the first epitaxy structure (122) and lined by the dielectric spacer liner (TiN of 501), wherein the contact plug (502) has a greater height than the gate structure (110), wherein the dielectric spacer liner (TiN of 501), has an outermost sidewall facing away from the contact plug (502), and a lower region of the outermost sidewall of the dielectric spacer liner (TiN of 501) is covered by the first epitaxy structure (122; Fig 7).  
12. Chen as applied to the semiconductor device of claim 11, further teaches, wherein the contact plug (502) comprises a barrier layer (TI of 501) lined by the dielectric spacer liner (TiN of 501), and a conductor (502) lined by the barrier layer.  
14. Chen as applied to the semiconductor device of claim 11, further teaches, further comprising: 
a metal silicide region (410) within the first epitaxy structure (122) and under the contact plug (502).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5,13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Chen; Chia-Yu rt el. (US 20170033188 A1; hereinafter Chen) in view of Wong; Keith Kwong Hon et al., (US 20080230906 A1, of record; hereinafter Wong).
5,13, 15. Chen as applied to the semiconductor device of claim 1, 11 and 14 respectively, 
for claim 5, is silent on, wherein the first dielectric spacer liner (62) is formed of silicon oxycarbide (SiOC; [0034]).
For claim 13, while further teaches, wherein the barrier layer (Ti of 501) is formed of a titanium-containing material ([0064]), the conductor is formed of tungsten ([0068]), but silent on “the dielectric spacer liner is formed of silicon oxycarbide.
For claim 15, silent on wherein the metal silicide region (401) is formed with a stepped top surface;
However, in the analogous art, Wong teaches a contact structure comprising  a metal body surrounded by a dielectric spacer positioned within an interlevel dielectric layer, wherein the metal body is electrically coupled to a silicide region below a lowermost portion of the metal body ([abstract]), wherein (Fig 3s-5; [0015-0016]) a dielectric spacer 130 of  a dielectric material having a dielectric constant less than approximately 2.9, i.e., a low-k dielectric such as silicon oxycarbide (SiCOH), porous SICOH within contact opening 114, over stepped silicide region 122.

    PNG
    media_image2.png
    269
    556
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose Wong’s silicon oxycarbide for Chen’s dielectric spacer liner (62), configures Wong’s stepped shape 122 for Chen’s  metal silicide region (65) with a stepped top surface silicate,  since selection of a known material and/or configuration based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §21.44.07. See also In reLeshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc.v.Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Therefore, in the instant case, selection of a known material and shape, before the effective filing date of the claimed invention, is held to be obvious and unpatentable over modified Chen (by Wong).

Allowable Subject Matter
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form rewriting to include all of the limitations of the base claims and any intervening claims.
Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  . The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 16,   is allowed, because it is rewritten by accommodating the previously-indicated allowable limitation in claim 20 and  further because, the status of the prior art has not been found changed since  the indication of allowance in the “Non-Final Rejection - 06/17/2022” for that limitation, i.e., the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device, comprising: : inter alia,  wherein a bottommost position of the gate structure  is higher than a bottommost position of the silicide region and lower than a topmost position of the source/drain stressor” as recited in the Claim.
The most relevant prior art of references US 20170033188 A1 to Chen; Chia-Yu rt el.) in Figure 7 and in paragraphs [0027+] substantially discloses the limitations with the exception of the limitations described in the preceding paragraph. 
Regarding claims {17-19} these are allowed because these inherit the allowable subject matter from claim 16.
Response to Arguments
Applicant's arguments “Remarks - 09/06/2022- Applicant Arguments/Remarks Made in an Amendment, have been fully considered, but they are not persuasive for {1-2, 5-10, 22}; {11-15} because of the following:
Applicant’s amendment of independent claims 1 and 11, in “Claims - 09/06/2022” changed scope of the inventions significantly, and necessitated the shift in new grounds of rejection detailed in sections I-II, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Friday 8.30 A.M -5.00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
October 4, 2022